 BLAZER CORPORATIONBlazer Industries, Inc. a/k/a Blazer Corporationand Tru-Air Corporation and Sheet Metal Workers'International Association, Local 569, AFL-CIO.Case 22-CA-7281May 16, 1978DECISION AND ORDERBY MEMBERS JENKINS. PENELLO. AND MURPHYOn August 3, 1977, Administrative Law JudgeJohn F. Corbley issued the attached Decision in thisproceeding. Thereafter, the General Counsel andCharging Party filed exceptions and supportingbriefs; Respondent filed cross-exceptions and a briefin support of its cross-exceptions and an answer tothe General Counsel's and Charging Party's excep-tions; and General Counsel filed an answering briefto Respondent's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.t In adopting the Administrative Law Judge's finding that the receiver isnot the alter ego of Blazer Corporation and Tru-Air (Corporation. we notethat the facts surrounding the instant receivership are distinguishable fromthose in Airport Limousine Service, Inc., 231 NLRB 932 (1977). and JersyeJuniors, Inc., 230 NLRB 329 (1977). Member Murphy, who would havefound the alter ego relationship in Cagle's. Inc. 218 NLRB 603 (1975). alsofinds thai case distinguishable on the factsDECISIONSTATEMENT OF THE CASEJOHN F CORBLEY, Administrative Law Judge: A hearingwas held in this case at Newark, New Jersey, on March 17and 18, 1977, pursuant to: a charge filed by Sheet MetalWorkers' International Association, Local 569, AFL-CIO,hereinafter referred to as the Union, on October 29, 1976,which was served by registered mail upon Blazer Indus-tries, Inc., hereinafter referred to as Respondent, on Octo-ber 29, 1976, and on a complaint and notice of hearing,issued on December 8, 1976, by the Regional Director ofRegion 22 of the National Labor Relations Board, whichwas also thereafter duly served upon Respondent. Thecomplaint, which was amended on the record at the hear-ing, alleges that Respondent violated Section 8(a)(l) and(5) of the Act, variously, by refusing to recognize and bar-gain collectively with the Union, by refusing to honor acertain collective-bargaining agreement, and by unilater-ally changing wage rates and other terms and conditions ofemployment. In its answer to the complaint, Respondenthas denied the commission of any unfair labor practices.For reasons which appear hereinafter, I find and con-clude that Respondent has not violated the Act and I shallrecommend that the complaint be dismissed in its entirety.At the hearing all parties were represented by counsel.The parties were given full opportunity to examine andcross-examine witnesses, to introduce evidence, and to filebriefs. Excellent briefs have subsequently been filed by allparties and have been considered.Upon the entire record ' in this case, including the briefs.and from my observation of the witnesses, I make the fol-lowing:FINDINGS OF FACTI THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein,a corporation duly organized under, and existing by virtueof. the laws of the State of New Jersey.At all times material herein Respondent has maintainedits principal office and place of business at 700 21st Ave-nue, Paterson, New Jersey. herein called the Patersonplant, and is now, and at all times material has been, con-tinuously, engaged at said place of business in the manu-facture, sale, and distribution of air-conditioning equip-ment and related products.In the course and conduct of Respondent's business op-erations during the 12 months preceding the issuance of thecomplaint, said operations being representative of its oper-ations at all times material herein, Respondent caused tobe manufactured, sold, and distributed at said place ofbusiness, products valued in excess of $50,000, of whichproducts valued in excess of $50,000 were shipped fromsaid place of business in interstate commerce directly toStates of the United States other than the State of NewJersey.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.IOn Jul, 11. 1977. 1 issued a telegraphic order upon all the parties toshow cause wh h the record in these proceedings should not be corrected Noparty having opposed this order the record is hereby noted and correctedAt the conclusion of the hearing. I made arrangements for later receptionin evidence bs mail of a certain exhibit identified as G.C. Exh 40 No suchexhibit was forwarded to me. howeeser. in the time allotted (or at any subse-quent time) Accordingl., that exhibit number is cancelled and the record ishereb, cloased236 NLRB No. 12103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDSheet Metal Workers' International Association, Local569, AFL-CIO, is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. A Synopsis of the CaseThe principal question involved in this proceeding iswhether or not Blazer Industries, Inc. (Respondent), isbound by a collective-bargaining agreement entered intobetween Tru-Air Corporation and the Union on August 27,1973. The case turns on the issue whether Blazer Indus-tries, Inc., is the alter ego of Tru-Air Corporation and Blaz-er Corporation-which two latter corporations went intobankruptcy during the period 1974-75. If Respondent isnot the alter ego, the second question is whether it is thesuccessor to Blazer and Tru-Air and therefore obligated tobargain with the Union.B. Background and Sequence of Events1. Blazer Corporation and Tru-Air CorporationBlazer Corporation was engaged in the manufactureand sale of air-conditioning equipment and related prod-ucts for the computer industry. It had been founded in1908 as M. Blazer and Son. Tru-Air Corporation suppliedthe labor to Blazer Corporation. Blazer Corporation andTru-Air Corporation were a single-integrated enterprise, asRespondent stipulated at the hearing.Except for one share of stock in each, Blazer Corpora-tion and Tru-Air Corporation were owned until 1974 bymembers of the Blazer family. That other single share wasowned by David Harrison (one-time lawyer for the Blaz-ers), and, after Harrison's decease, by Harrison's estate.In July 1974, a 50-percent interest in both corporationswas sold by the Blazers to Clifford Lindholm. Thus, as ofJuly 1, 1974, the stock ownership of Blazer Corporationand that of Tru-Air Corporation was as follows: BenjaminBlazer, his wife Clair Blazer, and the estate of David Harri-son owned 50 percent and Clifford Lindholm, 50 percent.Notwithstanding the single share of stock owned by theestate of David Harrison in each corporation, it was con-sidered that, for all practical purposes, the Blazers ownedhalf of the stock and Lindholm owned the other half.Also, as of July 1974, the officers and directors of BlazerCorporation and Tru-Air Corporation were identical, as setforth below:OfficersBenjamin Blazer-PresidentClaire Blazer-Secretary/TreasurerClifford Lindholm-Executive Vice PresidentMichael Blazer (son of-Vice PresidentBenjamin and Claire)DirectorsBenjamin BlazerClaire BlazerClifford LindholmBenjamin Blazer was the principal officer of both corpo-rations and controlled their labor relations.Claire Blazer did not take an active role in the day-to-day operations of Blazer Corporation and Tru-Air Corpo-ration. Lindholm was brought into both corporations in1974 to take charge of manufacturing and to find a newlocation for the plant in which both corporations operated.Blazer Corporation and Tru-Air Corporation had beenlocated, respectively, since 1962 and 1956 at a site in EastRutherford, New Jersey, which consisted of at least twobuildings and some 10 acres. The East Rutherford site wasowned by Blazer Realty Corporation of which the presi-dent and vice president were Benjamin Blazer and ClaireBlazer.2Sheet Metal Workers' International Association was cer-tified by the National Labor Relations Board in 1963 asthe exclusive collective-bargaining representative of theproduction and maintenance employees of Tru-Air Corpo-ration. Thereafter, Tru-Air entered into a series of collec-tive-bargaining agreements with Local 569, Sheet MetalWorkers' International Association (the Union herein), thelatest of which was effective from 1973 to August 20, 1976,with an automatic renewal clause.3This agreement alsocontained a union-security clause. The Union's businessrepresentative, who serviced Tru-Air Corporation, wasMurray Silverstein, the Union president.As of August 1974-and indeed for more than a yearbefore-Blazer Corporation and Tru-Air Corporation wereunder pressure to move from the East Rutherford locationas the result of an ongoing condemnation proceeding tomake way for the New Jersey Sports Complex which wouldconsist, inter alia, of a football stadium for the New YorkGiants and a racetrack.The financial affairs of Blazer Corporation had alsobeen deteriorating for several years to the point where itsinventory and accounts receivable were both factored byLincoln Factors, i.e., the latter advanced operating capitalto Blazer Corporation which capital was secured by BlazerCorporation's inventory and accounts receivable.2. The move from East Rutherford; the receivership; thebankruptcy and sale of assets of Blazer Corporation andTru-Air CorporationOn July 16, 1974, the New Jersey Superior Court, beforewhich the condemnation proceeding had been brought, is-sued an order directing that the East Rutherford premisesbe vacated by August 15, 1974, and giving the State of NewJersey the right physically to enter the property on thatdate.After the condemnation proceedings had begun, Benja-nun Blazer looked at approximately 80 buildings in an ef-2 The court order to vacate the premises in 1974, about which more willbe said hereinafter, was directed to Blazer Realty Corporation.' Neither party made any effort to forestall automatic renewal of thiscontract for the I-year period, August 20, 1976, to August 20, 1977.104 BLAZER CORPORATIONfort to find suitable plant and storage space for Blazer Cor-poration to continue in business. Evtntually Blazer found abuilding in Hackensack, New Jersey, and was negotiating alease with the landlord when he was notified by letter dat-ed August 12, 1974, that a contract had been awarded bythe State of New Jersey for the East Rutherford premisesto be removed by the Main Trucking & Rigging Co., Inc.,on August 15, 1974, But Blazer was unable to consummatethe lease on the Hackensack location because Blazer Cor-poration and Tru-Air had insufficient funds for a securitydeposit on the lease and for the further reason that theHackensack premises would not be ready by August 15,1974.On August 14, 1974, upon learning of the impendingremoval of Blazer Corporation and Tru-Air Corporationfrom East Rutherford, Lincoln Factors refused to advanceany further moneys to Blazer Corporation and Tru-AirCorporation for operating expenses.On August 15, 1974, Main Trucking arrived at the EastRutherford site to commence the move. After discussionswith Lindholm it was agreed that the move would not be-gin until August 16.In the meantime, on August 16, 1974, Benjamin Blazer,as president of both Blazer Corporation and Tru-Air Cor-poration, filed a petition with the U.S. District Court forthe District of New Jersey under the provisions of theBankruptcy Act (chapter XI). The petition sought, interalia, an order enjoining the New Jersey Sports and Exposi-tion Authority from interfering with the orderly removal ofthe assets of Blazer Corporation and Tru-Air Corporation,from entering into possession of the East Rutherford prem-ises and from commencing the demolition of such prem-ises. The petition also requested the appointment of a re-ceiver to protect the assets of the two corporations. Thereason-as described in the petition-why Blazer Corpora-tion and Tru-Air Corporation sought this relief was be-cause of the injury to their business which would be occa-sioned by a precipitous move. Further, as Benjamin Blazertestified, the impending move had also caused Blazer Cor-poration and Tru-Air Corporation to lose their fundingfrom Lincoln Factors.This petition was, in fact, granted by the court (JudgeDeVito) on August 16, 1974, and Jerome La Penna, Esq.,was appointed the receiver. The complement of BlazerCorporation and Tru-Air Corporation was immediately re-duced from about 130 employees to about 15 to 25 employ-ees. The latter, who were members of the Tru-Air collec-tive-bargaining unit, and a supervisor completed some$100,000 worth of orders which had been pending whenthe receiver was appointed. The employees utilized forcompletion of the work were paid wages by the receiverbut no fringe benefits under the Union's contract.Also during late August and early September 1974, thephysical assets of Blazer Corporation and Tru-Air Corpo-ration were removed from the East Rutherford location byMain Trucking. Inasmuch as there was no place to movethese assets they were stored in some 108 trucks of MainTrucking or on the premises of the latter concern. Despitethe court order the move was accomplished in haste.In September 1974, Benjamin Blazer acquired officespace in Hackensack and some affairs of Blazer Corpora-tion and Tru-Air Corporation continued at this locationuntil May 1975, as will be described more fully hereinafter.Sometime in late November or early December 1974, theassets of Blazer Corporation and Tru-Air Corporationwere removed from the trucks and yard of Main Truckingto a plant in Paterson, New Jersey (where Respondent isnow located). This property had been obtained by Benja-min Blazer at the request of Judge DeVito of the U.S. Dis-trict Court in order to conserve the assets of Blazer Corpo-ration and Tru-Air Corporation in the face of high storageclaims by Main Trucking. The move to the Paterson loca-tion was completed in January 1975.After the $100,000 of pending orders had been complet-ed in early September 1974, all of the Tru-Air bargainingunit personnel were released.However, certain other employees of Blazer Corporationand Tru-Air Corporation were retained by the receiverduring the receivership on the recommendation of Benja-min Blazer. These employees, who operated out of thenewly acquired Hackensack office, included three salespersonnel-Michael Blazer (Benjamin Blazer's son), W.Lesco, and N. Droumbrouki. Other employees retainedwere the comptroller, Kerler, who collected accounts re-ceivable, and Meyerdierks (who had previously worked forBlazer Corporation as a sales coordinator) and Robinson(who had worked for Blazer Corporation at an earlier time)who maintained control over the inventory which wasstored on the trucks in the yard of Main Trucking.4Inaddition the receiver hired a secretary to assist in the col-lection of certain sales taxes claimed by New York State orin obtaining appropriate tax exemption certificates. Gen-tile, still another employee of Tru-Air, was hired by thereceiver to estimate machinery damages caused by themove.Some income was generated by the receivership in late1974 or in 1975 by sales from inventory of refrigerationcompressors as well as replacement parts for use in air-conditioning units which had been previously sold by Blaz-er Corporation.Benjamin Blazer was active in the affairs of the receiver-ship and was paid a salary by it. He went to the office inHackensack each day and advised the receiver on the han-dling of matters affecting Blazer Corporation and Tru-AirCorporation. During this period Blazer likewise attemptedto persuade former or potential customers that the indispo-sition of Blazer Corporation was only temporary. The threesales personnel retained by the receivership followed thesame tack and tried to "retain some relationship with con-tractors and engineers" who might be in a position to pro-vide future business.However, except for the sales from inventory, previouslydescribed, the business did not improve. And the receiver,who directed the affairs of Blazer Corporation and Tru-Airfrom the receiver's office in Newark, New Jersey, ada-mantly refused Blazer's requests to resume manufacturingoperations. Since there were no manufacturing operations(after the completion of a few outstanding orders in Sep-tember 1974, as also previously described) no production4Another former Tru-Air unit employee. O'Krinksy. also worked for thereceiver.105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor maintenance (Tru-Air unit) employees were employedthereafter by the receivership.On February 24, 1975, while the receivership continued,Blazer Corporation and Tru-Air Corporation-as thedebtor corporations-and their president, Benjamin Blaz-er, filed with the Bankruptcy Court a so-called "plan ofarrangement" with the creditors of Blazer Corporationwhereby the claims of these creditors would be satisfied.However, due to a continuing dispute with the SportsComplex and the trucking company over the expense ofreconnecting the machinery of Blazer Corporation, theplan was never consummated.Accordingly, on July 17, 1975, Blazer Corporation andTru-Air Corporation were adjudged bankrupt corpora-tions. Following a notice to show cause by Judge DeVitoon July 21, 1975, he issued an order dated August 11, 1975.for a sale at public auction of all the assets of Blazer Cor-poration and Tru-Air Corporation to be held on August 20,1975.The auction sale was indeed held, as scheduled, at thePaterson location (where the assets of Blazer Corporationand Tru-Air Corporation had been moved in January1975) and Benjamin Blazer was the successful bulk bidderthrough his attorney. Benjamin Blazer purchased the assetsof Blazer Corporation and Tru-Air Corporation (with theexception of a couple of vehicles) for $150,000. The salewas confirmed by Judge DeVito in an order issued on Au-gust 28, 1975.3. The formation of Blazer Industries, Inc. (Respondent)Benjamin Blazer petitioned to incorporate Blazer Indus-tries on September 5, 1975. The Secretary of State for theState of New Jersey issued him a certificate of incorpora-tion on September 16, 1975. The assets of Blazer Corpora-tion and Tru-Air purchased by Benjamin Blazer at the auc-tion on August 20, 1975, were assigned to Benjamin Blazerby the trustee of bankruptcy (the former receiver, La Pen-na) by bill of sale dated September 12, 1975.Benjamin Blazer became the president of Blazer Indus-tries, Inc.Between the time of the assets sale and the receipt of thecertificate of incorporation there was no specific cut-offdate in the sales operations of the receiver and calls wereaccepted for orders. These orders were not, however, filleduntil Blazer Industries became officially incorporated.Blazer Industries (Respondent) began its operations atthe same location in Paterson, New Jersey, as that to whichthe Blazer Corporation and Tru-Air Corporation assetshad been moved in January 1975, and at which BenjaminBlazer had purchased said assets at public auction on Au-gust 20, 1975.By September 20, 1975, Respondent had six employeesworking in the Paterson plant. These were: Analecto Gen-tile, a former Tru-Air unit employee also employed by thereceiver; J. O'Krinsky, a former Tru-Air nonunit employ-ee, also employed by the receiver; T. Robinson, who hadbeen employed by the receiver and who had also been em-ployed by Tru-Air or Blazer C'orporation in 1968; 0. Feli-ciano, a former Tru-Air nonunit employee, who had notbeen employed by the receiver: S. Hoppe, who had beenemployed by the receiver; and C. Kerler, a former BlazerCorporation comptroller (nonunit).5From September to November 1975, Respondent didnothing except bill repairs and handle replacement partsorders. As previously noted, replacement of parts had alsobeen undertaken by the receiver to generate income.After a couple of months, Benjamin Blazer hired LarryPresti (a former Blazer Corporation employee from 1949through 1968) who helped plan the layout of equipment atthe Paterson plant. Presti is now the plant manager.Respondent began its own production in November orDecember 1975, gradually, as orders came in. Productionemployees were also hired on an "as needed" basis. For-mer employees of Blazer Corporation or Tru-Air Corpora-tion who had previously performed in the needed classifi-cation were offered these positions first. After the last ofsuch former employees were exhausted, the positions wereoffered to individuals with whom Benjamin Blazer had noprior experience.The employees who were hired between September 1975and January I, 1976, were told, usually by Benjamin Blaz-er, that there was no union in the plant but that they couldhave one if they wanted one after the employee comple-ment became large enough, and that this was up to the mento decide. These employees were hired at the wage rateslast in effect at the East Rutherford plant at the time of thereceivership, but were not-initially-promised any bene-fits such as holidays, paid vacations, or hospitalization.Production is now well underway and the employeecomplement had risen to between 35 and 40 at the time ofthe hearing herein.A detailed comparison of the operations and organiza-tion of Respondent with those of Blazer Corporation andTru-Air Corporation will follow later in this Decision.4. Activities of the Union during the receivership andafter the formation of RespondentWithin a day or two after the petition for appointmentof a receiver was filed on August 16, 1974, by BenjaminBlazer, Blazer was visited by Silverstein, president of theUnion. Silverstein told Blazer that the receivership was aterrible thing and that he hoped Blazer would get back intobusiness. Silverstein also visited Blazer later before themove from the East Rutherford plant.While Blazer was working out of his office in Hacken-sack under the direction of the receiver during the periodfrom September 1974 until May 1975, Silverstein saw Ben-jamin Blazer on several more occasions. After May 1975,while the receivership continued and after the Hackensackoffice was closed, Silverstein visited Benjamin Blazer acouple of times at the Paterson plant. What was said byBlazer and by Silverstein in these later meetings at EastRutherford, Hackensack, and Paterson-during the periodfrom September 1974 to August 1975--is not shown by therecord. Only Blazer testified as to these events-in sum-mary fashion. Silverstein is deceased.About 2 days after Benjamin Blazer purchased the assetsof Blazer Corporation and Tru-Air Corporation on August'The spelling of these names is taken from the (j.( .Exh. 9.106 BLAZER CORPORATION20, 1975, Silverstein visited Blazer at Paterson, congratulat-ed Blazer and told Blazer "I hope we can get togetheragain."After the incorporation of Respondent in September1975, Silverstein came to the Paterson plant in October1975 and in December 1975, on each occasion stopping tospeak to Respondent's employees.During the course of one visit-which I conclude fromthe nature of Silverstein's remarks (to appear) was that inOctober-Silverstein spoke specifically to three employeesincluding Analecto Gentile, a Respondent employee andformer union steward at Tru-Air Corporation. Silversteinbegan by observing to the men that the place had openedup again. Silverstein went on that the employees did nothave to get into the Union at that time but, if they wantedto, they should let him know. Silverstein added that theremust be at least 16-20 men working in the shop before heaccepted them back into the Union. Gentile replied thatthis would take years. Silverstein nonetheless rejoined thathe would visit the shop from time to time in the future.6Silverstein came by the plant in January 1976 and spokewith Benjamin Blazer. After noting to Blazer that a num-ber of pieces of production machinery had been hookedup, Silverstein commented that "One of these days we'llprobably get together again." Blazer responded, "perhapssome day."Benjamin Blazer next noticed Silverstein in the plant inMarch 1976, speaking with the employees. AfterSilverstein's conversation had gone on for an extended pe-riod of time, Blazer requested Silverstein to come intoBlazer's office. Blazer objected strenuously to the time Sil-verstein had spent talking to the employees during workhours on company property. Blazer further told Silversteinthat he, Blazer, had never been informed that Silversteinrepresented Respondent's employees. Blazer then askedSilverstein point blank whether or not the Union did repre-sent them. Silverstein replied in the negative.Upon hearing this Blazer advised Silverstein that Silver-stein had no right to come into the plant. Blazer furthertold Silverstein that, if Silverstein wished, Silverstein couldvisit Blazer in the office but could not speak with the menin the plant without first obtaining Blazer's permission. Sil-verstein retorted that this was not the way things were donein East Rutherford. Blazer then pointed out to Silversteinthat this was not East Rutherford but Paterson. He furtherreminded Silverstein that Respondent was Blazer Indus-tries and not Tru-Air Corporation. Blazer concluded theconversation with the concession that, if Silverstein re-turned with authorization cards from Respondent's em-ployees, Blazer would talk to Silverstein. With this Silver-stein left.On March 8, 1976, Silverstein filed charges against Re-spondent with the Board's Regional office, alleging thatRespondent. since December 15, 1975, had refused to bar-61 have held that this meeting took place in October on the hasis ofSilverstein's remark that the place had opened up again If. hov'eper. this isin error, the meeting clearlboccurred before March or April 1976, i.e, be-fore 14 or 15 employees were working in the shop and before the emplos.ees'shop committee, to he described. was estahlished Gentile so testified credi-blNgain collectively with the Union in violation of Section8(a)(l) and (5) of the Act (Case 22-CA-6854). The Region-al Director approved withdrawal of these charges onMarch 24, 1976.On May 12, 1976, the Union was placed under Trustee-ship.On September 22, 1976, Edward Carlough, president ofthe Union's International, sent a letter addressed to Tru-Air Corporation in which Carlough indicated that theUnion had been placed under trusteeship on May 12, 1976.In the letter Carlough, on behalf of the Union, also de-manded enforcement of its collective-bargaining agree-ment. This letter was received by Benjamin Blazer in lateSeptember or early October 1976.In late October 1976, Ronald Jaworski, an Internationalorganizer of the Union's International and Ernest Miller,another organizer. visited Respondent's plant and spokewith Elmer Doppler, Respondent's vice president for sales.Jaworski advised Doppler of the Union's trusteeship andasked Doppler if Respondent had any agreement with theUnion (copies of the Union's collective-bargaining agree-ment had, purportedly, been stolen from the offices of theUnion along with the Union's records). Jaworski said thathe and Miller were there to ask for bargaining and to see ifany part of any agreement between Respondent and theUnion was still in effect. Doppler told Jaworski that theemployees did not want a union and, as far as Dopplerknew, there was no agreement in the plant. Jaworski thenasked to see Benjamin Blazer. Doppler said he would con-ve) the message to Blazer.7A week later Jaworski and Miller again came to seeBlazer. They spoke to a receptionist who told them thatBlazer was not available. Jaworski left his telephone num-ber and asked that Blazer call him. On three other occa-sions in October and November 1976, Jaworski telephonedRespondent and left word for Blazer to call him back.Blazer has returned none of these calls.5. Respondent's direct dealings with its employees andchanges Respondent effected in its wages and other termsand conditions of employment: the shop committeeAs previously noted, all of Respondent's employees whowere hired in the fall of 1975 were brought on board at thewages last in effect under the Tru-Air collective-bargainingagreement at East Rutherford before the receivership butwithout any' fringe benefits.There is some confusion in the testimony of Respon-dent's witnesses, Benjamin Blazer and Gentile, whether theformation of the shop committee was originally Blazer'sidea or the idea of the employees. In any event, as Blazeradmitted, he held a meeting of all of Respondent's produc-tion employees after work in late January or early Febru-ary 1976 and suggested to them that they elect a committee"to function for them, to establish work rules, to establishbenefits.These findings are based on the credible testimons of Jaworski in thisregard. lo the extent that the testimon; of Doppler disagrees, I do notcredil it Doppler admitted on the stand that he did nit hae a clear recol-lecllioll of the conxers.ltion107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn late March or early April 1976, a committee was in-deed elected by the employees. The committee includedGentile, George Fezza, and M. Gonzalez.About a week of two after the committee was elected,Blazer and Plant Manager Presti began meeting with thecommittee to discuss wages and working conditions. Thecommittee demanded the establishment of job classifica-tions with work descriptions and also certain wage increas-es. Respondent agreed to the formulation of the job de-scriptions and, at the next meeting, a week or 10 days later,further agreed to make some wage increases and to preparesome job descriptions. Still other wage increases were putinto effect subsequently.Respondent has continued to hold meetings with thecommittee every 10 days to 2 weeks since April of 1976. Asthe result of these discussions Respondent has established,inter alia. a major medical plan, life insurance, and jobclassifications and has handled grievances. Blazer andPresti have participated in these discussions and Blazermade the decisions to establish the foregoing employmentconditions.The wage increases put into effect in April 1976, andlater, are different from those set forth in the collective-bargaining agreement between the Union and Tru-AirCorporation.The major medical plan and a life insurance benefit wereput into effect on or about June 1, 1976.6. Respondent's business, customers, suppliers,operations, etc.: a comparison with Blazer Corporationand Tru-Air Corporationa. Ownership and controlAll of the stock of Respondent is owned by BenjaminBlazer and his wife, Claire. The officers of Respondent are:Benjamin Blazer, president; Clair Blazer, secretary trea-surer; Elmer Doppler, vice president -sales; and Presti,vice president -plant manager.The day-to-day affairs of Respondent are handled byBenjamin Blazer, assisted primarily by Presti and Doppler.Hirsch, Respondent's director of engineering and his engi-neer. Miller, were previously employed by Tru-Air Corpo-ration. "Supervisory" personnel include Robinson, Shaw.Gentile, Ortiz, Haper, and Rodriguez. Presti, Doppler, andRobinson had worked for Blazer Corporation at one timebut had left before the receivership in 1974. Gentile alsopreviously had a supervisory position with Blazer Corpora-tion or Tru-Air Corporation. The foregoing "supervisory"personnel are apparently working supervisors and there isno probative showing that they are supervisors within themeaning of Section 2(11) of the Act.8Benjamin Blazer is Respondent's principal officer andcontrols Respondent's labor relations just as he was anddid while Blazer Corporation and Tru-Air Corporationwere in existence.' ShNaw and Orti; were Ifrmer enmploees of I ru Airb. Products and equipmentRespondent, like Blazer Corporation, is engaged in thedesign, manufacture and sale of air-conditioning equip-ment, cooling coils, and cooling towers.Respondent produces only small cooling towers,whereas Blazer Corporation produced large ones. Suchlarge tower work constituted 20-25 percent of BlazerCorporation's business. Respondent does not wholesale re-frigeration parts, which made up 5 8 percent of BlazerCorporation's business. Further Respondent does not oper-ate a service department as did Blazer Corporation.Respondent uses the same machinery, tools, and equip-ment for manufacturing which it purchased from BlazerCorporation replacing some damaged equipment with newmachinery and also utilizing some improvements on oldmachinery. Respondent also purchased from Blazer Cor-poration the latter's patterns. drawings, and copyrights andRespondent is still using inventor)y materials purchasedfrom Blazer Corporation.c. Advertising, customers, and suppliersRespondent uses promotional literature which it pur-chased from Blazer Corporation some of which has beenupdated.Respondent also utilizes 80 percent of the suppliers for-merly utilized by Blazer Corporation.Approximately 80 percent of Respondent's customershad also at one time been customers of Blazer Corporation.Whereas Blazer Corporation had its own sales force andindependent sales agents, Respondent uses independentsales agents only. However, Michael Blazer, (BenjaminBlazer's son), who had been Blazer Corporation's vice pres-ident in charge of sales, now works for the independentsales agent which handles 60-65 percent of Respondent'ssales.d. Employees and skillsAs noted, Respondent's initial work force was recruitedfrom among former employees of Tru-Air and Blazer Cor-porations. New employees were hired after these sourceswere exhausted.Of some 53 personnel hired by Respondent (not all ofwhom remain) some 29 were formerly employed by Tru-Air or Blazer Corporations just prior to the receivership.Blazer Corporation and Tru-Air had 135 employees priorto the receivership working on two shifts. Respondent'semployees work one shift.Inasmuch as Respondent is manufacturing essentiallythe same products as Blazer Corporation using, largely,equipment it purchased from the latter (or improvementsthereon) the skills exercised by employees are essentiallythe same.Respondent's initial wage rates for employees were thesame as for production and maintenance unit employees asthose rates paid under the Union contract at East Ruther-ford.108 BLAZER CORPORATIONe. FinancialRespondent uses the same factor. Lincoln Factors, asdid Blazer Corporation and Tru-Air. to finance its opera-tions. Respondent did not purchase the accounts receiva-ble of Blazer Corporation nor did it assume the liabilitiesof Blazer Corporation and Tru-Air. Respondent took overno contracts, orders, or agreements of Blazer Corporationor Tru-Air.f. LocationRespondent's plant at Paterson is some 12 16 milesaway from Blazer Corporation's plant at East Rutherford.g. MisccllaneisRespondent uses new stationery and invoices. new taxidentification numbers, new telephone numbers, new signson plant and vehicles, a new mailing address and post of-fice box--all being different from those of Blazer ('orpora-tion and Tru-Air Corporation.Concluding Findingsi. Alter egoThe difference between a determination of alter cgo sta-tus and a determination of successorship is that the alerego is required to assume its predecessor's collective-bar-gaining agreement,9whereas a successor normally assumesonly the obligation to recognize and bargain with the ex-clusive bargaining representative of its predecessor's em-ployees.10In its recent decision in Crawford Door Sales ( omreatni.Inc. and Cordes Door Conipan. Inc.. 226 NL R B 1144(1976), the Board stated that it would find altcr cego status"where the two enterprises have 'substantiall? identical'management. business purpose, operation, equipment. cus-tomers, and supervision, as well as ownership"In the present case there are strong factors which favorthe conclusion that Respondent is the alter ego of BlazerCorporation and Tru-Air Corporation based on the anil-sis and comparison set forth, slpra. tlow cser, the riesolu-tion of this issue is not that simple. For Respondent's im-mediate predecessor was not the consolidated enterprise ofBlazer Corporation and Tru-Air Corporation. Respon-dent's predecessor was rather the receiver of the latter tlocorporations.A receiver in bankruptcy is not the same entity as a prc-bankruptcy company. It is rather a new entit, for pir-poses of determining its obligations under the National L.a-bor Relations Act and the Bankruptcy Act --with its ownrights and duties, subject to the supervision of the hank-ruptcy court.t' As such, it has, under the aegis of the Na-F .g. Mfarqus Prinwon, ( ,rporar, n , nd t utual I nOirnfti ( , *,t[," l ' I INI RB 394 (1974)' V 1. R .B trn, Irrhlonal .Lrl; .SS'' lr, c .S In, .X 4(t [ S'72 (1972)I.Sh,-plt 'n' 1,., (nlol q No' ) .> 4. In'rtlolrl'llil, .2,,, ....2 {2 Rt lltd ,.tionl Bankruptcy Act and the National Labor RelationsAct the obligation to comply with requirements of the lat-ter.12 Indeed the Board itself has asserted jurisdiction overa receivership.3 On the other hand such an entity also hasleave under the Bankruptcy Act to reject the collective-bargaining agreement of the corporation involved in thebankruptcy proceeding."In view of the separate entit' nature of the receivership,it therefore becomes necessary to determine whether Re-spondent is the alter ego of Blazer Corporation and Tru-Air( orporation and of thIe receivership as well 15 In so doing itmust also be decided whether the receivership is the alterc o of the Blazer Corporation and Tru-Air Corporation."'I conclude that the receiver was not the alter ego of Blaz-er Corporation and Tru-Air and that Respondent. which,ais will appear. engaged in a substantially different activityfrom that of the receiver. was not the alter ego of BlazerCorporation and Tru-Air and the receiverEvaluating the operations of the receiver in the light ofthe Board's recent definition of an alter ego in Cra fibrd.slurat. it is clear that the operations of the receiver weredifferent from the operations of Blazer Corporation andTru-Air. Thus, the receiver did no manufacturing for morethan a ,ear after completing some $100,000 worth of or-ders in the first 2 or 3 weeks of the receivership despiteBenjamin Blazer's request that the receiver resume. Indeedthe Blazer Corporation machinery was not even laid outand hooked up after the more. but merely sat in the plantat Paterson essentially on a storage basis under a month-to-month lease. The control of the receivership was in thehands of the receiver and not in Benjamin Blazer or hisfellow corporate officers. The work force was reduced toabout six individuals none of whom were production andmaintenance employees. While the receiver continued salesto customers, such sales were out of inventory only andconsisted merely of replacement parts. The receiver had.earlier on, rejected the Union's collective-bargaining agree-ment. Ac /anto,, bh pasing only wages to production andmainteinance employees (during the first 2 or 3 weeks of thereceivership while some tere still employed) and by notpas ing fringe benefits called for by the contract.Froim the foregoing it is obvious that since the receiveropelted the business, and on a substantially reduced ba-si. that the receivership could not be the alter ego of Blazer(Corpo,ration and Tru-Air within the meaning of theBolard's Decision in Croa, JOrd, supra.Contrasting the activities of Respondent with those ofthe receiver. it is clear that Respondent, unlike the receiver.is a ,ital. xibrant, and growing manufacturing enterprise.Its affairs are firmls in the hands of Benjamin Blazer and5ir ,lI, 2222 ltl ()rOiI,2I l ai/ [ r,; , I ! o r2r. , fi/ (1 0 A t. t, n S; S e! ]'rtlr u,,,In, 1 9 1 h9d '14 ( ((' \ 2. 197%,i' S /,c IRB i B/ljl.,l l,( ;rnIt rrt H r,.i 128 F 2d 39 43 (( 3I;(d2 , 2l/221 /1l, I2t, ,,c i n, I t, 1ltl rftl, i'rhl lltnll Trader (Co eMpan ,i1, 2 i.1' NI RB IS?7 i17 I nf ld 10 I2d 428 i(( A 4. 19621.1 S.h I / , I]I elif 1 Vo ..t T itn Iew 4l 'i A l in Sr,'ty Prodtu, I. /In, ../ira.!21 ]'7)t ( ipr ?n /t-I, l' 1.,04 --i4 )*4 1 8i.herol , ctl,2 1,h2r ,,,, a lrptnr l in JnI , t', Am .r,2 i. t[[ ( 1( 2 , I ]ur l l,,,,I Pr, ,llt. In, 289 F Slrpp I43.] ,hr r , .1 t7 I 11 8 3 ti ( N ,, 1 ' ,,5t,9I:I P h,/ I.ttt, r 1,, (i Sul,pil ItlS I 'D 4 I 'l l[ 51 ,¥! , thm lr ,w; I n, , Ih Is' N I.RB ?94 798 t19hh109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis supervisors-and not the receiver's. Respondent has setup its machinery and is actively engaged in production in aplant for which it has a long-term lease. Respondent has aproduction and maintenance work force-not merely askeleton holding and sales cadre as did the receiver.1, therefore, conclude from the foregoing that the receiv-er was not the alter ego of Blazer Corporation and Tru-Airand that Respondent is not the alter ego of Blazer Corpora-tion and Tru-Air and the receiver.'In reaching my conclusion that Respondent is not thealter ego of Blazer Corporation and Tru-Air and their re-ceiver, I have also taken into account the facts that thedemise in bankruptcy of Blazer Corporation and Tru-Airwas not fraudulent or illusory and was involuntary. That is,the condemnation of the East Rutherford facility whichtriggered the receivership, was brought about by third par-ties not affiliated with Benjamin Blazer and indeed againstwhom he is continuing to litigate in other proceedings ad-verted to by this record. The ultimate adjudgment of bank-ruptcy came about from the failure of Blazer's plan of ar-rangement with creditors (which would have restarted thebusiness) and was largely due to the fact that no agreementcould be reached with these same third parties to under-take the reconnection of machinery which had been dis-connected following the move from East Rutherford whichthey occasioned. Hence, by the time Benjamin Blazer bidon the assets of Blazer Corporation and Tru-Air those cor-porations had gone bankrupt despite Blazer's efforts.Thereafter Blazer stood in the shoes of a stranger and pur-chased their assets in an arms-length court-approved trans-action. Finally, I note that there is no showing whatsoeverthat Respondent was formed for the purpose of avoidingthe obligations under the National Labor Relations Act ofTru-Air Corporation pursuant to the latter's contract withthe Union.Thus, for all these reasons as well, I conclude that Re-spondent is not the alter ego of Blazer Corporation andTru-Air and their receiver.sHaving concluded that Respondent is not the alter ego ofBlazer Corporation and Tru-Air and their receiver, it fol-lows that Respondent is not bound by the terms of I'ru-Air's collective-bargaining agreement with the Union.2. SuccessorInasmuch as I have held that Respondent is not an alterego, the question then becomes whether it is a successor toIn re..aching this c.onclusion. I am not unmindful that the Board hasheld that the mere purchase of the assets directly from a predecessor or froma third part) is insufficient in and of itself to defeat an alter ego finding.Marquis Printing ('orporation, supra. Itowever, here, unlike Marquis andother cases of that line (e.g., Interstate 65 Corporation d/b/a (ontlinntalInn, 186 NLRB 248 (1970)), the manner in which the business was lastoperated here by the third party receiver-differed significantly from theoperations of the predecessor and further involved, as noted. the de aul torejection by the third party receiver of the collective-hargaining contract ofthe predecessorWhile such rejection requires court approval under the Bankruptc, Act.the fact remains that the receiver did not honor the fhinge benefit require-ments of the I ru-Air contract.1 Duimt I an di Storage; Great Western Ia'n & StoragR e ('). 218 NLRB1339 (1975)Blazer Corporation and Tru-Air and, as such, has the obli-gation to bargain with the Union as the exclusive collec-tive-bargaining representative of its production and main-tenance employees.s I conclude that Respondent is not asuccessor and does not, for that reason, have the obligationto bargain with the Union.The test developed by the Board and sanctioned by thecourts in determining whether the successor employer hasinherited the bargaining obligations of its predecessor iswhether there has been a continuity in the employing in-dustry after the transfer.20Application of this test involvesconsideration of the totality of the circumstances sur-rounding the transfer as well as a comparison of the opera-tions of the predecessor and the successor enterprises.2'Here many of the same reasons which defeated the alterego theory of the complaint apply with equal force againstthe claimed successorship. Thus, Respondent did not takeover an on-going manufactoring enterprise. There hadrather been a hiatus in production operations of more thana year under the receiver 22 which was not caused by Benja-min Blazer who tried, as I have noted, to have the receiverresume production operations and who also, unsuccessful-ly, developed a plan of arrangement with the creditors ofBlazer Corporation and Tru-Air under which they mighthave gone back in business. Further, when Respondent be-gan operations, it did so with a substantially reduced com-plement which (even accepting as valid the General Coun-sel's contention) included only a bare majority of 10 out of19 employees in Respondent's production and mainte-nance force at the time of the hearing who had formerlyworked in the Tru-Air collective-bargaining unit.23Further,unlike Tru-Air, Respondent has attempted to cross-train itssmaller work force to give it a versatility not known in thelarger Tru-Air force.In all the foregoing circumstances I conclude that theevidence is insufficient to support a finding that Respon-dent is a successor employer to Blazer Corporation andTru-Air.24What Respondent purchased was essentially theremains of a corporate shell-inventory and equipmentstored in a shut-down plant---and an inventory sales busi-ness in which the receiver, when he last engaged in produc-tion on a limited scale, did not even honor the collective-bargaining agreement with Tru-Air.259 N.L.R B v. Burns Seuritr Ser ice, supra2 E.g. Radiant Fashions. Inc .202 NL.RB 938 (1973).2 Cagle's inc. 218 NLRB 603. 605 1197512 Which indeed continued for severai more months after the formation iofRespondent until its machinery could be installed and production got un-derway.23 Or again assuming the correctness of the General Counsel's contention.but counting the working supervisors. 12 present emplosees out of 23 wereformerly in the Tru-Air unit.14 Cagles l nc. supra. Radiant Fahnhion. Irnc rupra(agle'e Inc. supra. Union Texas Petroleum, a Dtiision of Allied (hemical('orporation, 153 NLRB H49 (1965). affd. 362 F.2d 943. (('.A.D.('.. 1966).:Norton Precision. Inc., A Subsidiari of Nortan FIundries (onapani, 199NLRB 1003. 1007 11972).Daneker (lock (ompani, Inc., 211 NL.RB 719 (1974). relied on b, theCharging Part), is inapposite. Here, unlike DaneAer. there had been a dis-ruption and significant reduction of the predecessor's business occasionedby an intervening receivership prior to the acquisition b) the claimed suc-cessor. Indeed the decision in Daneker suggests that such a disruptioncaused by a bankruptcy proceeding might well have dictated a contraryresult therein Id at 721.110 BLAZER CORPORATIONIt follows therefore that Respondent is not obliged tobargain with the Union as the exclusive collective-bargain-ing representative of its employees 26 and that any increas-es or changes in wages or benefits which it has institutedsince it began operations could not have occurred in dero-gation of any duty to bargain.27I shall, accordingly, recommend the dismissal of thecomplaint in its entirety.CONCLUSIONS OF LAWi. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2t This obligation to bargain could only have existed upon a finding thatRespondent succeeded to the bargaining obligations of Blazer Corporationand Tru-Air The Union has not made any demand for recognition uponRespondent based on any showing of union authorization cards from amajonty of Respondent's employees.Norton Precision, Inc., supra at p 1008. 1 am not unmindful that there isa suggestion in the evidence recited that Respondent hired former I ru-Airemployees with the observation-perhaps unsettling to some that therewas no union in the plant and that Respondent later, in JanuarN and Febru-ary. encouraged the formation of a shop committee. To the extent that suchactivities may have, respectively. violated Sec 8(aH I) and Sec 8{a)(2i and(I) of the Act, they are not alleged as unlawful in the complaint and would.in any event, be barred by the 6-month statute of limitations of Sec 10bh)2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent is not the alter ego of Blazer Corpo-ration and Tru-Air Corporation and their receiver.4. The Respondent is not the successor employer toBlazer Corporation and Tru-Air Corporation.5. Changes in the wages and working conditions of itsemployees from wages and working conditions under theTru-Air collective-bargaining agreement with the Unionwere not put into effect by Respondent in violation of Sec-tion 8(aX5) and (I) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10c) ofthe Act, I hereby issue the following recommended:ORDER 28It is hereby ordered that the complaint be, and it herebyis, dismissed in its entirety."' In the esent no exceptions are filed as provided bh Sec. 102 46 of theRules ind Regulations of the National labor Relations Board, ihe findings,conclusions, and recommended Order herein shall, as provided in Sec1()02 48 of the Rules and Regulations. be adopted by the Board and be-comeits findings, conclusions. and Order. and all objections thereto shall hedeemed awived for all purposesIII